Blair, J.
This case must go where many have gone before, and where, doubtless, if we can judge the future by *255the past, many will follow it: out of court. Almost from the time whereof the memory of man runneth not to the contrary, this court by a standing rule has declared, that they will not consider alleged errors in a record unless accompanied by a bill of exceptions, in which the motion for a new trial made in the court below is incorporated. In this case there is no bill, or pretended bill of exceptions, duly allowed by the court below, and, reasoning from cause to effect, the absence of the motion for a new trial is apparent.
The motion of the defendant in error is sustained, and writ of error dismissed.
Ordered accordingly.
Peck J., dissenting.